DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings received on 10/22/21 are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 59-67 and 69-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-21 of U.S. Patent No. 11,190,106. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the examined claim.

US Application no. 17/508,044
US Patent No. 11,190,106
Claim 59. A system controller for regulating a power converter, the system controller comprising: a first controller terminal; a second controller terminal; and a compensation current generator; wherein the compensation current generator is configured to: receive an input signal through the first controller terminal, the input signal indicating a first current flowing through a primary winding of a power converter; receive a demagnetization signal related to a demagnetization period of the power converter and associated with an auxiliary winding of the power converter; generate a compensation current based at least in part on the input signal and the demagnetization signal; generate a compensation voltage based at least in part on the compensation current; and output a first reference voltage based at least in part on the compensation voltage and a second reference voltage; and wherein the first reference voltage is equal to a sum of the compensation voltage and the second reference voltage.
Claim 1.  A system controller for regulating a power converter, the system controller comprising: a first controller terminal; a second controller terminal; and a compensation current generator; wherein the compensation current generator is configured to: receive an input signal through the first controller terminal, the input signal indicating a first current flowing through a primary winding of a power converter; receive a demagnetization signal related to a demagnetization period of the power converter and associated with an auxiliary winding of the power converter; and generate a compensation current based at least in part on the input signal and the demagnetization signal; wherein the compensation current generator is connected to a resistor, the resistor being configured to generate a compensation voltage based at least in part on the compensation current and output a first reference voltage based at least in part on the compensation voltage and a second reference voltage; wherein the system controller is configured to: generate an amplified signal based at least in part on the second reference voltage; generate a drive signal based at least in part on the amplified signal; and output the drive signal through the second controller terminal to a switch to affect the first current flowing through the primary winding of the power converter; -2- US.135065768.01wherein the first reference voltage is equal to a sum of the compensation voltage and the second reference voltage.
Claim 60. The system controller of claim 59 wherein the compensation current generator includes a resistor with the compensation current flowing through the resistor.
Claim 2.  The system controller of claim 1 wherein the compensation current generator is connected to the resistor with the compensation current flowing through the resistor.
Claim 61. The system controller of claim 59 wherein the system controller is further configured to generate an amplified signal based at least in part on the second reference voltage and a sampled signal related to the auxiliary winding of the power converter.
Claim 3. The system controller of claim 1 wherein the system controller is further configured to generate the amplified signal based at least in part on the second reference voltage and a sampled signal related to the auxiliary winding of the power converter.
Claim 62.  The system controller of claim 61, and further comprising: an error amplifier configured to receive the sampled signal and the second reference signal and generate the amplified signal based at least in part on the sampled signal and the second reference signal.
Claim 4. The system controller of claim 3, and further comprising: an error amplifier configured to receive the sampled signal and a second reference signal and generate the amplified signal based at least in part on the sampled signal and the second reference signal.
Claim 63.  The system controller of claim 62 wherein the error amplifier is further configured to receive the sampled signal at an inverting terminal and the second reference signal at a non-inverting terminal.
Claim 5. The system controller of claim 4 wherein the error amplifier is further configured to receive the sampled signal at an inverting terminal and the second reference signal at a non-inverting terminal.
Claim 64.  The system controller of claim 59, and further comprising: a demagnetization detector configured to receive a feedback signal related to the auxiliary winding of the power converter and generate the demagnetization signal based at least in part on the feedback signal.
Claim 6. The system controller of claim 1, and further comprising: a demagnetization detector configured to receive a feedback signal related to the auxiliary winding of the power converter and generate the demagnetization signal based at least in part on the feedback signal.
Claim 65. The system controller of claim 64, and further comprising: a sample-and-hold circuit configured to sample the feedback signal and output a sampled signal based at least in part on the feedback signal.
Claim 7.  The system controller of claim 6, and further comprising: a sample-and-hold circuit configured to sample the feedback signal and output a sampled signal based at least in part on the feedback signal.
Claim 66. The system controller of claim 61, and further comprising: a comparator configured to receive the amplified signal and the input signal and generate a comparison signal; wherein the system controller is further configured to generate a drive signal based at least in part on the comparison signal.
Claim 8.  The system controller of claim 1, and further comprising: a comparator configured to receive the amplified signal and the input signal and generate a comparison signal; wherein the system controller is further configured to generate the drive signal based at least in part on the comparison signal.
Claim 67.  The system controller of claim 61 wherein the compensation current generator is configured to receive the amplified signal and generate the compensation current based at least in part on the amplified signal.
Claim 9.  The system controller of claim 1 wherein the compensation current generator is configured to receive the amplified signal and generate the compensation current based at least in part on the amplified signal.
Claim 69.  The system controller of claim 59 wherein the compensation current generator is further configured to generate the compensation current to keep an output -3- US.137061672.01voltage of the power converter at a constant level under one or more load conditions of the power converter.
Claim 10.  The system controller of claim 1 wherein the compensation current generator is further configured to generate the compensation current to -4- US.135065768.01keep an output voltage of the power converter at a constant level under one or more load conditions of the power converter.
Claim 70.  The system controller of claim 69 wherein the one or more load conditions include a no-load condition or a low-load condition.
Claim 11.  The system controller of claim 10 wherein the one or more load conditions include a no-load condition or a low-load condition.
Claim 71.  The system controller of claim 69 wherein the one or more load conditions include a high condition.
Claim 12.  The system controller of claim 10 wherein the one or more load conditions include a high condition.
Claim 72.  A system controller for regulating a power converter, the system controller comprising: a first controller terminal; a second controller terminal; a compensation current generator; and an error amplifier; wherein the compensation current generator is configured to: receive an input signal through the first controller terminal, the input signal indicating a first current flowing through a primary winding of a power converter; receive an amplified signal; and generate a compensation current based at least in part on the input signal and the amplified signal; wherein the error amplifier is configured to: generate the amplified signal based on at least information associated with the compensation current; and output the amplified signal to the compensation current generator; and wherein the compensation current generator is further configured to generate the compensation current so that an output voltage of the power converter is independent of an output current of the power converter, the output voltage and the output current being related to a secondary winding of the power converter coupled to the primary winding.
Claim 14. A system controller for regulating a power converter, the system controller comprising: a first controller terminal; a second controller terminal; a compensation current generator; and an error amplifier; wherein the compensation current generator is configured to: receive an input signal through the first controller terminal, the input signal indicating a first current flowing through a primary winding of a power converter; receive an amplified signal; and generate a compensation current based at least in part on the input signal and the amplified signal; wherein the error amplifier is configured to: generate the amplified signal based on at least information associated with the compensation current; output the amplified signal to the compensation current generator; and output the amplified signal to generate a drive signal outputted through the second controller terminal to a switch to affect the first current flowing through the primary winding of the power converter; wherein the compensation current generator is further configured to generate the compensation current so that an output voltage of the power converter is independent of an output current of the power converter, the output voltage and the output current being related to a secondary winding of the power converter coupled to the primary winding.
Claim 73.  The system controller of claim 72 wherein the error amplifier is further configured to receive a sampled signal associated with an auxiliary winding of the power converter and generate the amplified signal based at least in part on the sampled signal.
Claim 15.  The system controller of claim 14 wherein the error amplifier is further configured to receive a sampled signal associated with an auxiliary winding of the power converter and generate the amplified signal based at least in part on the sampled signal.
Claim 74.  The system controller of claim 73, and further comprising: a demagnetization detector configured to receive a feedback signal related to the auxiliary winding and generate a demagnetization signal based at least in part on the feedback signal.
Claim 16.  The system controller of claim 15, and further comprising: a demagnetization detector configured to receive a feedback signal related to the auxiliary winding and generate a demagnetization signal based at least in part on the feedback signal.
Claim 75.  The system controller of claim 74 wherein the compensation current generator is configured to receive the demagnetization signal and generate the compensation current based at least in part on the input signal and the demagnetization signal.
Claim 17.  The system controller of claim 16 wherein the compensation current generator is configured to receive the demagnetization signal and generate the compensation current based at least in part on the input signal and the demagnetization signal.
Claim 76.  The system controller of claim 74, and further comprising: a sample-and-hold circuit configured to sample the feedback signal and output the sampled signal based at least in part on the feedback signal.
Claim 18.  The system controller of claim 16, and further comprising: a sample-and-hold circuit configured to sample the feedback signal and output the sampled signal based at least in part on the feedback signal.
Claim 77.  The system controller of claim 72, and further comprising: a comparator configured to receive the amplified signal and the input signal and generate a comparison signal; wherein the system controller is further configured to generate a drive signal based at least in part on the comparison signal.
Claim 19.  The system controller of claim 14, and further comprising: a comparator configured to receive the amplified signal and the input signal and generate a comparison signal; wherein the system controller is further configured to generate the drive signal based at least in part on the comparison signal.
Claim 78.  A method for regulating a power converter, the method comprising: receiving an input signal, the input signal indicating a first current flowing through a primary winding of a power converter; receiving a demagnetization signal related to a demagnetization period of the power converter and associated with an auxiliary winding of the power converter; generating, by a compensation current generator, a compensation current based at least in part on the input signal and the demagnetization signal; generating, by the compensation current generator, a compensation voltage based at least in part on the compensation current; and outputting, by the compensation current generator, a first reference voltage based at least in part on the compensation voltage and a second reference voltage; wherein the first reference voltage is equal to a sum of the compensation voltage and the second reference voltage.

Claim 20.  A method for regulating a power converter, the method comprising: receiving an input signal, the input signal indicating a first current flowing through a primary winding of a power converter; receiving a demagnetization signal related to a demagnetization period of the power converter and associated with an auxiliary winding of the power converter; -6- US.135065768.01generating a compensation current based at least in part on the input signal and the demagnetization signal, the compensation current flowing through a resistor; generating, by the resistor, a compensation voltage based at least in part on the compensation current; outputting, by the resistor, a first reference voltage based at least in part on the compensation voltage and a second reference voltage; generating an amplified signal based at least in part on the second reference voltage; generating a drive signal based at least in part on the amplified signal; and outputting the drive signal to a switch to affect the first current flowing through the primary winding of the power converter[[,]], wherein the first reference voltage is equal to a sum of the compensation voltage and the second reference voltage.
Claim 79.  A method for regulating a power converter, the method comprising: receiving an input signal, the input signal indicating a first current flowing through a primary winding of a power converter; receiving an amplified signal; and generating, by a compensation current generator, a compensation current based at least in part on the input signal and the amplified signal; generating the amplified signal based on at least information associated with the compensation current; and outputting the amplified signal to the compensation current generator; wherein the generating, by a compensation current generator, a compensation current comprises generating the compensation current so that an output voltage of the power converter is independent of an output current of the power converter, the output voltage and the output current being related to a secondary winding of the power converter coupled to the primary winding.
Claim 21.  A method for regulating a power converter, the method comprising: receiving an input signal, the input signal indicating a first current flowing through a primary winding of a power converter; receiving an amplified signal; generating, by a compensation current generator, a compensation current based at least in part on the input signal and the amplified signal; generating the amplified signal based on at least information associated with the compensation current; outputting the amplified signal directly to the compensation current generator; generating a drive signal based at least in part on the amplified signal; and outputting the drive signal to a switch to affect the first current flowing through the primary winding of the power converter; wherein the compensation current generator is further configured to generate the compensation current so that an output voltage of the power converter is independent of an output current of the power converter, the output voltage and the output current being related to a secondary winding of the power converter coupled to the primary winding.







Allowable Subject Matter
Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838